Dubaishi v Taylor (2021 NY Slip Op 07470)





Dubaishi v Taylor


2021 NY Slip Op 07470


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, NEMOYER, AND CURRAN, JJ.


1161 CA 21-00006

[*1]JAMALAH S. DUBAISHI AND HUSSEIN DUBAISHI, INDIVIDUALLY AND AS HUSBAND AND WIFE, PLAINTIFFS-RESPONDENTS,
vBRINNA K. TAYLOR AND MAREN E. TAYLOR, DEFENDANTS-APPELLANTS. 


LAW OFFICE OF JOHN WALLACE, BUFFALO (BETSY F. VISCO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (ANDREW J. CONNELLY OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Daniel Furlong, J.), entered December 9, 2020. The order, insofar as appealed from, denied that part of the motion of defendants seeking summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court